—Judgment, Supreme Court, New York County (Clifford Scott, J., on pretrial motions; Harold Rothwax, J., at plea and sentence), rendered May 18, 1994, convicting defendant of criminal possession of a forged instrument in the second degree, and sentencing him, as a second felony offender, to a term of 2 to 4 years, unanimously affirmed.
Since defendant, while represented by new counsel, made an informed decision to plead guilty, he forfeited his right to claim on appeal that he was denied the opportunity to testify before the Grand Jury as the result of his prior attorney’s errors (People v Bostick, 235 AD2d 287, lv denied 89 NY2d 1089). In any event, defendant’s motion to dismiss the indictment on this ground was both untimely (CPL 190.50 [5] [c]) and without merit (see, People v Wiggins, 89 NY2d 872). Concur — Milonas, J. P., Nardelli, Wallach and Andrias, JJ.